ACCEPTED
                                                                   13-14-00380-CR
                                                   THIRTEENTH COURT OF APPEALS
                                                          CORPUS CHRISTI, TEXAS
                                                             5/26/2015 11:12:24 AM
                                                                 DORIAN RAMIREZ
                                                                            CLERK

           NO. 13-14-00380-CR-CR

                  IN THE                  FILED IN
                                   13th COURT OF APPEALS
                                CORPUS CHRISTI/EDINBURG, TEXAS
            COURT OF      APPEALS 5/26/2015 11:12:24 AM
                                     DORIAN E. RAMIREZ
                                           Clerk
           THIRTEENTH DISTRICT

          CORPUS CHRISTI, TEXAS

           LAWRENCE JAMES, JR.

                     v.

           THE STATE OF TEXAS

      ON APPEAL IN CAUSE NO. 12-14114

          252ND DISTRICT COURT

THE HONORABLE LARRY GIST, JUDGE PRESIDING



BRIEF FOR STATE
                   BOB WORTHAM
                   CRIMINAL DISTRICT ATTORNEY
                   JEFFERSON COUNTY, TEXAS

                   ANN MANES, ASSISTANT
                   CRIMINAL DISTRICT ATTORNEY
                   JEFFERSON COUNTY, TEXAS
                   TBL # 00791168
                   1085 PEARL STREET, SUITE 300
                   BEAUMONT, TEXAS 77701
                   (409) 835-8550
                   (amanes@co.jefferson.tx.us)
           IDENTIFICATION OF THE PARTIES AND COUNSEL

      Pursuant to Tex. R. App. Proc. 38.1(a), a complete list of the names of all

interested parties is provided below so the members of this Honorable Court may

at once determine whether they are disqualified to serve or should recuse

themselves from participating in the decision of the case.

Lawrence James, Jr., Appellant Pro Se
     TDCJ #1940637
     Eastham Unit
     2665 Prison Rd. #1
     Lovelady, Texas 75851

Defense Attorney on the Trial:          Bob Wortham, Criminal District Attorney
     Nathan Lee Reynolds, Jr.                Jefferson County Courthouse
     3500 Memorial Blvd.                     1085 Pearl Street, Suite 300
     Port Arthur, Texas 77640           Beaumont, Texas 77701

Defense Attorney on the Appeal:         Judge Presiding:
     Terrence Leon Holmes                     The Honorable Larry Gist
     455 Milam Street
     Beaumont, Texas 77701

Prosecutors on the Trial:
      Eric Houghton
      Jefferson County Courthouse
      1085 Pearl Street, Suite 300
      Beaumont, Texas 77701

Prosecutor on the Appeal:
      Ann Manes
      Jefferson County Courthouse
      1085 Pearl Street, Suite 300
      Beaumont, Texas 77701
                                    TABLE OF CONTENTS

INDEX OF AUTHORITIES .....................................................................................ii

STATE’S RESPONSE ..............................................................................................2

PRAYER....................................................................................................................3

CERTIFICATE OF SERVICE ..................................................................................3




                                                        i
                             INDEX OF AUTHORITIES
CASES

Anders v. California, 386 U.S. 738 (1967)................................................................2

Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005).........................................2




                                                ii
                           NO. 13-14-00380-CR-CR


                                   IN THE

                           COURT OF APPEALS

                         THIRTEENTH DISTRICT

                        CORPUS CHRISTI, TEXAS



                         LAWRENCE JAMES, JR.

                                      v.

                          THE STATE OF TEXAS



                  ON APPEAL IN CAUSE NO. 12-14114

                         252ND DISTRICT COURT

         THE HONORABLE LARRY GIST, JUDGE PRESIDING



          BRIEF FOR STATE
TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, the State of Texas by and through her Criminal

District Attorney for Jefferson County, Texas, appellee herein, and makes

the following response to appellant’s brief.



                                       1
                          STATE’S RESPONSE

      In accordance with Anders v. California, 386 U.S. 738 (1967) and

Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005), the State has read

both Appellant’s pro se brief and the record in this cause and ascertains no

merit in Appellant’s pro se issues. The State stands ready to respond should

the Court find that any arguable grounds for appeal exist.



                                 PRAYER
      WHEREFORE, PREMISES CONSIDERED, the State prays that

upon consideration of the record, the law, and the briefs, that Appellant only

obtain that relief to which he may show himself justly entitled, and, failing

to do so, that the judgment and sentence be affirmed.

                                RESPECTFULLY SUBMITTED,

                                BOB WORTHAM
                                CRIMINAL DISTRICT ATTORNEY
                                JEFFERSON COUNTY, TEXAS


                                       /s/ Ann Manes

                                ANN MANES, ASSISTANT
                                CRIMINAL DISTRICT ATTORNEY
                                JEFFERSON COUNTY, TEXAS
                                TBL # 00791168
                                1001 PEARL STREET, SUITE 300.
                                BEAUMONT, TEXAS 77701
                                (409) 835-8550
                                (amanes@co.jefferson.tx.us)

                                      2
                    CERTIFICATE OF COMPLIANCE
      In compliance with Texas Rule of Appellate Procedure 9.4(i)(3), I

certify that the number of words in this brief, excluding those matters listed

in Rule 94.(i)(1) is 106.

                                       /s/ Ann Manes

                                 ANN MANES, ASSISTANT
                                 CRIMINAL DISTRICT ATTORNEY
                                 JEFFERSON COUNTY, TEXAS
                                 TBL #00791168
                                 1001 PEARL STREET, SUITE 300
                                 BEAUMONT, TEXAS 77701
                                 (409) 835-8550
                                 (amanes@co.jefferson.tx.us)



                       CERTIFICATE OF SERVICE
      A copy of this brief has been sent by United States mail to Lawrence

James, Jr., TDCJ #1940637, Eastham Unit, 2665 Prison Rd. #1, Lovelady,

Texas, 75851, and the State’s brief has been eFiled with the Clerk of the

Thirteenth Court of Appeals, on this 26th day of May, 2015.

                                       /s/ Ann Manes

                                  ANN MANES, ASSISTANT
                                 CRIMINAL DISTRICT ATTORNEY
                                 JEFFERSON COUNTY, TEXAS




                                       3